         Case 4:18-cv-00353-KGB Document 38 Filed 05/28/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

PERRY B. FAULKNER                                                                PLAINTIFF

v.                              Case No. 4:18-cv-00353 KGB

TAB TOWNSELL, individually, and in his
official capacity as Mayor of the City of
Conway, Arkansas, et al.                                                      DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Perry B. Faulkner’s claims are dismissed with prejudice. The relief

requested is denied.

       It is so adjudged this 28th day of May, 2020.


                                                _____________________________
                                                Kristine G. Baker
                                                United States District Judge
